Citation Nr: 0709835	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-11 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a back 
injury at D4-D5, with lateral compression and anterior 
displacement of D5 and post-traumatic arthritis (back 
disability), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the veteran's claim for an 
increased rating for a back disability.

When this matter was initially before the Board in June 2005, 
the Board denied the veteran's claim for an increased rating 
for a back disability.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a November 2006 order, granted the 
parties' joint motion for remand, vacating the Board's June 
2005 decision and remanding the case for compliance with the 
terms of the joint motion.

In October 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the joint motion for remand, dated in October 2006, the 
parties agreed that VA had not provided the veteran an 
adequate medical examination in compliance with its duties to 
assist and had failed to consider whether his back disability 
was manifested by a demonstrable deformity of a vertebral 
body.  In light of the court's order, VA must remand this 
claim and afford the veteran a contemporaneous VA examination 
that addresses whether he has a demonstrable deformity of a 
vertebral body.  

As such, the Board has no discretion and must remand this 
matter for compliance with the Court's November 2006 order 
granting the parties' joint motion to remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998); see also Forcier v. 
Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the 
duty to ensure compliance with the Court's order extends to 
the terms of the agreement struck by the parties that forms 
the basis of the joint motion to remand).

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for 
another VA examination to determine the 
current extent of his back disability.  
Prior to the examination, the complete 
claims folder should be made available 
to the examiner for review of the case.  
Impairment arising out of the veteran's 
service connected dorsal spine 
disability should be described, and 
specifically, the examiner should 
provide clinical findings as to whether 
there exists a "demonstrable 
deformity" of the veteran's service-
connected fourth or fifth dorsal 
vertebrae.  

2.	After completion of the foregoing, the 
claim should be readjudicated.  In 
doing so, the RO must specifically 
consider whether the veteran's back 
disability warrants an addition 10 
percent rating under former Diagnostic 
Code 5285 for a demonstrable deformity 
of a vertebral body.  

3.	If the benefit sought remains denied, 
the veteran and his representative must 
be furnished a Supplemental Statement 
of the Case and be given an opportunity 
to submit written or other argument in 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
